            Case 2:17-cv-01825-TSZ Document 154 Filed 03/16/20 Page 1 of 3




 1                                                         Honorable Thomas S. Zilly

 2
 3

 4
                             UNITED STATES DISTRICT COURT
 5                     FOR THE WESTERN DISTRICT OF WASHINGTON
 6                                    AT SEATTLE

 7   MAXILL INC.,

 8                       Plaintiff,
            vs.
 9
                                               Cause No. 2:17-C-01825 TSZ
10   LOOPS, LLC AND LOOPS FLEXBRUSH,
     LLC
11                                             FIRST AMENDED NOTICE OF
                      Defendants.
                                               APPEAL
      LOOPS, L.L.C., et al.
12

13                     Plaintiffs,

14    v.
15    MAXILL INC., et al.
16
      Defendants.
17

18

19
20

21
22

23
24

25

26
27
     LOOPS’ FIRST AMENDED NOTICE OF                                    MANN LAW GROUP
                                                                 1218 Third Avenue, Suite 1809
28   APPEAL                           Page 0                          Seattle, WA 98101
     Cause No. 2:17-C-01825 TSZ                                      Phone: 206.436.8500
            Case 2:17-cv-01825-TSZ Document 154 Filed 03/16/20 Page 2 of 3




 1          As a first amended notice to the Notice of Appeal filed January 10, 2020 (Dkt. No. 146),
 2   Notice is hereby given that LOOPS, L.L.C. and LOOPS FLEXBRUSH L.L.C. (collectively
 3   “Loops”), Defendants, Counter-plaintiffs and consolidated Plaintiffs in the above-named
 4   action, hereby appeal to the United States Court of Appeals for the Federal Circuit from Order
 5   on motion for reconsideration (Dkt. No. 150), the final Judgment (Dkt. No. 124), the Order of
 6   noninfringement (Dkt. No. 123), the Order regarding a motion for stay (Dkt. No. 71) and the
 7   Order on claim construction (Dkt. No. 70) entered in this action on February 21, 2020,
 8   December 2, 2019, November 27, 2019, July 11, 2019, and July 9, 2019, respectively.
 9
10          Dated March 16, 2020          Respectfully submitted,
11
                                                  /s/ Kent M. Walker
12                                                Kent M. Walker (pro hac vice)
                                                  LEWIS KOHN & WALKER, LLP
13                                                15030 Avenue of Science, Suite 201
                                                  San Diego, CA 92128
14
                                                  Phone 858) 436-1333
15                                                Fax (858) 436-1349
                                                  kwalker@lewiskohn.com
16
                                                  Philip P. Mann, WSBA No: 28860
17
                                                  Mann Law Group
18                                                1218 Third Avenue, Suite 1809
                                                  Seattle, Washington 98101
19                                                Phone (206) 436-0900
                                                  Fax (866) 341-5140
20                                                phil@mannlawgroup.com
21
22
                                                  Attorneys for Defendants LOOPS, LLC AND
23                                                LOOPS FLEXBRUSH, LLC

24

25

26
27
     LOOPS’ FIRST AMENDED NOTICE OF                                                  MANN LAW GROUP
                                                                               1218 Third Avenue, Suite 1809
28   APPEAL                                   Page 1                                Seattle, WA 98101
     Cause No. 2:17-C-01825 TSZ                                                    Phone: 206.436.8500
             Case 2:17-cv-01825-TSZ Document 154 Filed 03/16/20 Page 3 of 3




 1                                   CERTIFICATE OF SERVICE
 2                I hereby certify on the date indicated below; I electronically filed the foregoing
 3   with the Clerk of the Court using the CM/ECF system which will send notification of such
 4   filing to all parties who have appeared in this matter.
 5

 6   DATED: March 16, 2020                           /s/ Kent M. Walker

 7
 8

 9
10

11
12

13

14
15

16
17

18

19
20

21
22

23
24

25

26
27
     LOOPS’ FIRST AMENDED NOTICE OF                                                    MANN LAW GROUP
                                                                                 1218 Third Avenue, Suite 1809
28   APPEAL                                     Page 2                                Seattle, WA 98101
     Cause No. 2:17-C-01825 TSZ                                                      Phone: 206.436.8500
